JANUARY 20, 2015            FOR THE COURT OF CRIMINAL APPEALS
                                     AT AUSTIN, TEXAS


  RICTARICK PALMER                                       '
            Appellant

  V.                                                     '     CASE NO. 06-13-00265-CR
                                                               TRIAL COURT NO. 38,611-B
  THE STATE OF TEXAS
             Appellee                                    '

                              MOTION TO ALLOW LATE FILING OF
                            PETITION FOR DISCRETIONARY REVIEW

  TO THE HONORABLE COURT OF APPEALS:

          NOW COMES, RICTARICK PALMER, the Appellant herein, and moves the Court to

  allow late filing of Appellant=s Petition for Discretionary Review in this cause, pursuant to Rules

  38.6 and 10.5 (b) of the Texas Rules of Appellate Procedure, and in support thereof would show

  the Court as follows:

                                                   I.

          The Appellant in this cause was convicted in the 124th District Court, Gregg County,

  Texas in cause number 38,611-B for the offense of Possession of Marijuana. On May 7, 2013,

  punishment was assessed at seven (07) years in the Texas Department of Criminal Justice -

  Institutional Division.

                                                  II.

          The Court of Appeals= opinion on remand was delivered on October 29, 2014.

  Appellant=s Petition for Discretionary Review is due on or about January 5, 2015.

                                                  III.

          The undersigned counsel has been unable to devote sufficient time to the review of the

  record, research and preparation of Appellant=s Petition for Discretionary Review for the
following good and sufficient reasons:

        The undersigned counsel is still experiencing medical problems that have been explained

in his vacation letter dated December 17, 2014 (see attachment) and has also been involved with

a very busy trial and appellate schedule.

        Since the letter of December 17, 2014, I have undergone treatments aimed at gaining at

least some temporary improvement in this condition. This has included steroids and antibiotic

treatments. These have simply proven ineffective. I have undergone both a hearing test and a

CT-scan in the last two weeks. Based on this situation, and the results of these tests, I am advised

that I shall not and cannot reasonably function as trial counsel in a jury trial until after the

surgery that is scheduled March 4-5, 2015, in Boston, Massachusetts.

       WHEREFORE, PREMISES CONSIDERED, the undersigned counsel, on behalf of
Appellant, respectfully prays that this Honorable Court allow late filing of Appellant=s Petition
for Discretionary in this cause on January 12, 2015.




                                                                RESPECTFULLY SUBMITTED,



                                                                __/s/ Clement Dunn___________
                                                                Attorney for Appellant
                                                                140 E. Tyler Street, Suite 240
                                                                Longview, TX 75601
                                                                (903) 753-7071 Fax (903) 753-8783
                                                                State Bar # 06249300
                               CERTIFICATE OF SERVICE

       As Attorney of Record for Defendant, I do hereby Certify that a true and correct copy of

the above and foregoing document was this date provided to the Attorney for the State.

       Date: 1-12-15


                                                   __/s/ Clement Dunn_______________
                                                   Attorney for Appellant
                         FOR THE COURT OF CRIMINAL APPEALS
                                  AT AUSTIN, TEXAS


RICTARICK PALMER                                     '
          Appellant

V.                                                   '      CASE NO. 06-13-00265-CR
                                                            TRIAL COURT NO. 38,611-B
THE STATE OF TEXAS
           Appellee                                  '

                                            ORDER

       BE IT REMEMBERED, that on the _____ day of __________________, 20___, came

on to be considered the above and foregoing Motion to allow late filing of Appellant=s Petition

for Discretionary Review. After consideration of the same, it is the opinion of the Court that

Appellant=s Motion be:

       ( )     GRANTED, and the present cause is hereby extended until _________________,

               20____.

       ( )     DENIED, to which ruling the Appellant excepts.

       ( )     SET FOR HEARING ON THE _____ day of __________________, 20___, at

               _____ o=clock_____.

       SIGNED:

                                                            _____________________________
                                                            JUDGE PRESIDING